IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

DAUNTE J. OATS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-0072

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 6, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Daunte J. Oats, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

PADOVANO, WETHERELL, and BILBREY, JJ., CONCUR.